Citation Nr: 1008978	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for a lung condition, 
claimed as emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and July 2004 rating 
decisions by Department of Veterans Affairs (VA) Regional 
Offices (RO).  The May 2003 rating decision denied service 
connection for arthritis.  The Veteran filed another claim 
for service connection within one year and the RO considered 
the second claim to be a continuation of the first as the May 
2003 decision had not yet become final.  See May 2003 rating 
decision and statement of the case.  Accordingly, the Board 
will also consider the arthritis claim to be an original 
claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (the 
Court of Appeals for Veterans Claims held that by treating an 
issue as if it were part of a timely filed Substantive Appeal 
for years, VA waived any objections it might have had to the 
timeliness of filing).


FINDINGS OF FACT

1.  Arthritis was not present in service or until many years 
thereafter and is not shown to be related to service or an 
incident of service origin.

2.  There is no competent evidence linking the Veteran's 
current lung condition to service.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a), 3.309(a) (2009).

2.  A lung condition was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Arthritis

The Veteran seeks service connection for arthritis which he 
attributes to active military service.  

Service treatment records (STRs) show no complaints of, 
treatment for, or a diagnosis of arthritis.  A July 1970 
separation examination marked the Veteran's spine and other 
musculoskeletal systems as normal.  

VA medical records include a July 2001 initial assessment for 
arthritis.  The Veteran reported pain in his knees, hands, 
and neck.  He described his pain was throbbing, dull, and 
intermittent.  

Private medical records include an August 2001 physical which 
showed that the Veteran complained of a worsening of 
arthritis.  He was diagnosed with degenerative arthritis, 
which the physician found to be worsening as the Veteran got 
older and heavier.  A February 2005 letter from a private 
physician stated that the Veteran appeared to have an end 
stage left hip secondary to osteoarthritis and significant 
osteoarthritis in the right hip.  A letter dated in February 
2006 shows that the Veteran underwent a hip replacement.  

VA treatment records dated in June 2006 noted that the 
Veteran had gout.  A May 2007 record showed that the Veteran 
presented to the emergency department with elbow and left 
ankle pain diagnosed as gouty arthritis.  

In April 2009 the Veteran was accorded a compensation and 
pension (C&P) general medical examination.  The diagnosis was 
degenerative arthritis of the right hip and total hip 
replacement of the left and degenerative joint disease of the 
shoulders.  

There is no record of any complaints of or treatment for 
arthritis within the year after service.  In fact, there is 
no competent medical evidence of arthritis until many years 
following the Veteran's separation from service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.).  Moreover, the record 
contains no competent medical evidence which attributes his 
current arthritis to service. 

The Board recognizes the Veteran's belief that his current 
arthritis is related to service.  The Board also believes 
that the Veteran is sincere in expressing his opinion with 
respect to the etiology of such condition.  VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  The Board finds, however, the 
absence of relevant complaints until many years after service 
to be highly probative evidence against the Veteran's claim.  
The Veteran avers that current arthritis is related to 
service but has provided no rationale or explanation to 
support his claim.  Consequently, the weight of the probative 
evidence is clearly against the Veteran's claim for service 
connection for an arthritis condition.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claim, 
service connection for arthritis must be denied.  38 C.F.R. 
§§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

Lung condition

The Veteran also filed a claim for service connection for 
emphysema in September 2003.  However, in Clemons the Court 
held that, in determining the scope of a claim, the Board 
must consider the claimant's description of the claim; 
symptoms described; and the information submitted or 
developed in support of the claim.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  The Veteran reported in his 
substantive appeal that he has breathing problems.  

STRs show that the Veteran complained of coughs, cold, and 
chest congestion in October 1968 and February 1969.  He was 
diagnosed with a common cold.  In June 1969 the Veteran 
complained of difficulty breathing due to a superficial wound 
on the left nostril.  In January 1970 the Veteran was 
diagnosed with upper respiratory infection.  A July 1970 
separation examination marked the Veteran's lungs and chest 
as normal.  

Private medical records include a September 1999 evaluation 
that diagnosed the Veteran with reactive airways disease and 
perennial allergic rhinitis.  Private medical records dating 
from February 2001 to November 2002 show that the Veteran had 
extrinsic asthma and mild chronic allergic nasopharyngitis.  
A letter dated in February 2005 states that the Veteran had a 
history of chronic obstructive pulmonary disease (COPD).  
Pulmonary function tests showed mild to moderate obstructive 
airway disease.  

VA medical records show that the Veteran complained of and 
received treatment for asthma.  A January 2002 pulmonology 
note found that the Veteran was diagnosed with asthma 8 years 
ago after he developed shortness of breath and wheezing.  It 
was noted that the Veteran did not have childhood asthma.  

In April 2009 the Veteran was accorded a C&P general medical 
examination.  During the examination the Veteran reported a 
10 year history of asthma and COPD.  The diagnoses were 
bronchial asthma and COPD, which caused moderate impairment.  

The Board recognizes that the Veteran believes his current 
lung condition is related to service.  Recently, the Federal 
Circuit issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), which stated that 38 U.S.C. § 1154(a) requires that 
the VA give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical 
evidence.  

The Board does not doubt the sincerity of the Veteran's 
belief that his COPD is related to service.  However, the 
Veteran has not claimed that he has medical training that 
would permit him to provide a competent opinion concerning 
the etiology of the condition.  His opinion, therefore, 
cannot constitute competent evidence concerning etiology.  

While the Veteran's STRs reveal complaints of coughing, cold, 
chest congestion, and a diagnosis of upper respiratory 
infection, the Veteran's separation examination marked his 
lungs and chest as normal, and the Veteran did not report 
that he then had or ever had a chronic cough.  The Veteran's 
post-service treatment records do not reveal any complaint, 
diagnosis, or treatment for any lung condition until 1999, 29 
years after separation from service.  In this regard, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
evidence does not show complaints of a lung condition until 
at least 29 years after separation, and there is no competent 
evidence of record linking the claimed condition to service.  

However, the Veteran may show a continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology 
in this case as the currently diagnosed lung conditions were 
not noted in service but instead were shown many years after 
service with no indication that they are or may be related to 
service.  Furthermore, although the Veteran had symptoms of 
coughing and chest congestion during service, he has not 
asserted those symptoms continued after discharge, and the 
currently diagnosed lung conditions are different from the 
condition noted in service (i.e., upper respiratory 
infection).  Consequently, the Board finds that there is no 
continuity of symptomatology.  

In sum, the weight of the probative evidence is against the 
Veteran's claim for service connection for a lung condition.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.).  Accordingly, service 
connection for a lung condition, claimed as emphysema must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  

The Veteran was also not afforded a VA examination in 
connection with his service connection claim for a lung 
condition.  The evidence of record is such that the duty to 
obtain medical examinations was not triggered in this case.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although 
the Veteran was treated for an upper respiratory infection in 
service, the Veteran's STRs were clear that there was no in-
service evidence of a chronic lung condition.  Moreover, the 
first pertinent evidence of record showing a diagnosis of and 
treatment for a lung condition is nearly 29 years after 
discharge from service and there is no competent evidence of 
record that indicated that the Veteran's lung condition is or 
may be related to service or any incident therein.  
Accordingly, the Board also finds that the competent medical 
evidence of record is not insufficient to make a decision on 
the claim.  Thus, there is no requirement to obtain a VA 
medical examination in this case.  See McLendon.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Letters from the RO dated in January 2003 and October 2003 
apprised the Veteran of the information and evidence 
necessary to substantiate his claims for service connection.  
He was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was 
also informed of how VA establishes disability ratings and 
effective dates in a letter dated in March 2006.  
Dingess/Hartman, 19 Vet. App. 473.  Although the March 2006 
letter was issued after the rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the Veteran.  The Board thus finds that the 
Veteran was provided adequate notice in accordance with 38 
U.S.C.A §§ 5103, 5103A with regard to his claims for service 
connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The Board notes that a VA examination was not 
obtained with respect to the claim for arthritis.  However, 
the Board finds that a VA examination is not warranted with 
respect to the claim for arthritis as there is no competent 
evidence indicating that current arthritis may be related to 
service.  The Veteran has asserted generally that arthritis 
is related to service but has not provided any explanation or 
rationale for his assertion.  Moreover, there is no evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing that arthritis manifested during an 
applicable presumptive period, and therefore there is nothing 
in service to which an examiner could link current arthritis.  
Accordingly, the Board finds no basis for a VA examination to 
be obtained.  See McLendon, supra (discussing circumstances 
when a VA examination is required).  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for arthritis is denied.  

Service connection for a lung condition, claimed as emphysema 
is denied.  




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


